DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-3, 5-16, 18-20 and 22-24 are pending and have been examined in this Office Action.    Claims 4, 17, and 21 have been canceled and claims 22-24 have been added since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 15, 16, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 15, 16, 19, and 20 recite the limitation "a trajectory" in line 1, 10, 2. 11, 2, and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. Each trajectory is interpreted as a different trajectory.  
Claims 3, 16, and 20 recite the limitation “an effective distance” in line 6, 7, and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. Each effective distance is interpreted as a different effective distance.
Claims 3, 16, and 20 recite the limitation “the determining” in line 7, 8, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which determining step this limitation is referring back to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 13, 14, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0033643 to Shimizu in view of U.S. Patent Application Publication 2020/0310418 to Kanoh et al.
As per claim 1, Shimizu discloses a computer-implemented method (Shimizu; At least paragraph(s) 22), but does not explicitly disclose for operating an autonomous driving vehicle (ADV), 
However, the above features are taught by Kanoh (Kanoh; At least paragraph(s) 1 and 43).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kanoh into the invention of Shimizu with the motivation of simple substitution of one known element for another to obtain predictable results. The route determining method of Shimizu would be equally relevant to a human driver as to an autonomous driver and would be obvious to one in the art since all drivers need to know where they are going.  
the method comprising:
identifying a set of road segments between a source location and a target location navigable by the ADV, wherein each road segment in the set of road segments includes one or more lane segments (Shimizu; At least paragraph(s) 23, 27, and 36); 
determining one or more lane paths based on the one or more lane segments of the set of road segments (Shimizu; At least paragraph(s) 38; for each route, any predetermined route sections are determined);
Shimizu discloses determining one or more lane paths and scoring each of the path based on difficulty (Shimizu; At least paragraph(s) 40, 41, and 46), but does not explicitly disclose scoring the paths using an effective distance, i.e., determining an effective distance for each lane path of the one or more lane paths in view of a current position of the ADV,
However, the above features are taught by Kanoh (Kanoh; At least paragraph(s) 34 and 137).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kanoh into the invention of Shimizu with the motivation of simple substitution of one known element for another to obtain predictable results. Kanoh teaches that computing an effective distance is an equivalent method of determining the cost of a travel path.  Therefore, it would be within the skill of one in the art to substitute one known form of cost calculation of a path for another known form of cost calculation.  
wherein the effective distance for the each lane path is modified based on whether the each lane path has a left turn, a right turn, a U-turn, or a lane change (Shimizu; At least paragraph(s) 40, 41, and 47; 
generating a lane-based reference line based on a lane path selected from the lane paths based on the effective distance of the each lane path (Shimizu; At least paragraph(s) 44 and 45);
generating a road-based reference line based on the set of road segments without using the effective distance of the each lane path (Shimizu; At least paragraph(s) 37);
automatically selecting a reference line of the lane-based reference line or the road-based reference line based on a number of lanes in each of the set of road segments (Shimizu; At least paragraph(s) 38, 50, and 51); and
planning a trajectory from the source location to the target location based on the reference line (Shimizu; At least paragraph(s) 52 and 53).
As per claim 7, Shimizu discloses wherein the effective distance for the each lane path having a solid lane line indicating lane changes are not allowed includes a second predetermined reward distance (Shimizu; At least paragraph(s) 47).
As per claim 9, Shimizu discloses wherein the effective distance for the each lane path having a merge lane includes a first predetermined penalty distance (Shimizu; At least paragraph(s) 38).
As per claim 10, Shimizu discloses wherein the effective distance for the each lane path having the left tum, the right tum, the U-tum, or a lane change includes a second, a third, or a fourth predetermined penalty distance, respectively (Shimizu; At least paragraph(s) 40).
As per claim 13, Shimizu discloses wherein the effective distance for the each lane path includes a seventh predetermined penalty distance based on an estimated length of time to navigate the each lane path (Shimizu; At least paragraph(s) 44).
As per claims 14, 18, and 24, Shimizu discloses a non-transitory machine -readable medium and a data processing system for performing the method of claims 1 and 7(Shimizu; At least paragraph(s) 22).  Therefore, claims 14, 18, and 24 are rejected using the same citations and reasoning as applied to claims 1 and 7.  
Claim Rejections - 35 USC § 103
Claim(s) 2, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, in view of Kanoh as applied to claim 1, and in further view of U.S. Patent Application Publication 2021/0253128 to Nister et al.
As per claims 2, 15, and 19, Shimizu does not explicitly disclose further comprising planning a trajectory from the source location to the target location based on the generated lane-based reference line in view of obstacles perceived by one or more sensors of the ADV.
However, the above features are taught by Nister (Nister; At least paragraph(s) 25).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nister into the invention of Shimizu with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining a trajectory along the route in view of obstacles would allow safe traveling of the vehicle, reducing damage and cost of collisions.  
Claim Rejections - 35 USC § 103
Claims 3, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, in view of Kanoh and Nister as applied to claims 2, 15 and 19, respectively, and in further view of U.S. Patent Application Publication 2021/0263524 to Ackenhausen et al.
As per claims 3, 16, and 20, Shimizu discloses identifying an alternate set of road segments between the source location and the target location navigable by the ADV (Shimizu; At least paragraph(s) 38 and 51);
identifying one or more alternate lane paths corresponding to the alternate set of road segments (Shimizu; At least paragraph(s) 38 and 51);
Shimizu discloses determining one or more lane paths and scoring each of the path based on difficulty (Shimizu; At least paragraph(s) 40, 41, and 46), but does not explicitly disclose scoring the paths using an effective distance, i.e., determining an effective distance for each of the one or more alternate lane paths;
However, the above features are taught by Kanoh (Kanoh; At least paragraph(s) 34 and 137).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kanoh into the invention of Shimizu with the motivation of simple substitution of one known element for another to obtain predictable results. Kanoh teaches that computing an effective distance is an equivalent method of determining the cost of a travel path.  Therefore, it would be within the skill of one in the art to substitute one known form of cost calculation of a path for another known form of cost calculation. 
generating an alternate lane-based reference line based on the determining (Shimizu; At least paragraph(s) 38 and 51);
Shimizu discloses a user input (Shimizu; At least paragraph(s) 35), but does not explicitly disclose determining a user selection selecting the lane-based reference line or the alternate lane-based reference line having the alternate set of road segments; and
However, the above features are taught by Ackenhausen (Ackenhausen; At least paragraph(s) 26).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ackenhausen into the invention of Shimizu with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Allowing the user to select the reference line would provide greater control to the user and allow the user to choose whichever best suits their preference, mood, etc. at the time, which would result in a better user experience.  
planning a trajectory from the source location to the target location based on the user selection (Shimizu; At least paragraph(s) 52 and 53).
Allowable Subject Matter
Claims 5, 6, 8, 11, 12, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 04/25/2022, with respect to claim objections and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and 35 U.S.C. 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 11-15, filed 04/25/2022, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669